Citation Nr: 0301411	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  01-07 573	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder dislocation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in October 2001, 
when it was remanded for further development.  The 
requested development has been completed.  By a decision 
dated in September 2002, the RO granted service connection 
for right shoulder dislocation, degenerative joint 
disease.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran's left shoulder dislocation and its 
residuals are not the result of disease or injury during 
his active service; the left shoulder disorder is not 
shown to be due to or aggravated by a right shoulder 
disorder.


CONCLUSION OF LAW

Residuals of a left shoulder dislocation were not incurred 
in or aggravated by active military service, and are not 
proximately due to or the result of a service-connected 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002). Implementing 
regulations have been published.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  See 66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act 
and regulations.  The RO provided the veteran with the 
pertinent evidentiary development, which was subsequently 
codified by VCAA and implementing regulations.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds VA has completed 
its duties under VCAA and implementing regulations.  
Further, VA has completed the development of this case 
under all applicable law, regulations and VA procedural 
guidance.  See also 38 C.F.R. § 3.103 (2002).  Therefore, 
it would not abridge the appellant's rights under VCAA and 
implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, and RO letters dated in November 
2001 and July 2002, notified the veteran and his 
representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the appellant nor 
the representative has asserted that the case requires 
further development or action under VCAA or its 
implementing regulations.  In a November 2002 
presentation, the representative conceded that all 
required development actions had completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Basis of Claim  In his October 2000 claim, the veteran 
reports that he injured his right shoulder in service and 
has had problems with both shoulders, the left shoulder 
being secondary to the right shoulder, due to the limited 
motion of the right shoulder.  Service connection has been 
granted for the right shoulder but not for the left 
shoulder.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991 & Supp. 2002).  Analysis of this provision discloses 
that there are three essential elements which must be met 
to establish entitlement.  There must be current 
disability; there must be disease or injury during 
service, and there must be a nexus or connection relating 
the current disability to the disease or injury during 
service.  Further, the evidence must be competent.  That 
is, an injury during service may be verified by medical or 
lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not 
been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2002).  Regulations also provide that 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Service connection may be granted for a disability which 
is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  

Any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition, shall be compensated.  Thus when aggravation of 
a nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Evidence Supporting the Claim  There is no competent 
evidence supporting the claim.  As a lay witness, the 
veteran does not have the medical training or experience 
to provide competent evidence that one disability caused 
another.  Such questions of causation or etiology are 
medical in nature and require an opinion from a trained 
medical professional.  38 C.F.R. § 3.159(a)(1),(2) (2002); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994), 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Since he 
is a lay witness, the veteran's assertion that the right 
shoulder disorder caused the left shoulder disorder is a 
bare claim and not evidence.  

Evidence Against the Claim  There is competent evidence 
against the claim from numerous sources.  

The service medical records do not document any left 
shoulder complaints, findings or diagnoses.  On separation 
examination, in March 1977, frequent dislocations of the 
right shoulder were noted, without mention of the left 
shoulder.  A doctor reported the veteran's upper 
extremities were normal.  This report, by a physician, 
shortly before the veteran left active service, is highly 
probative of his condition at the time.  

In November 2001, the RO, pursuant to a Board remand, 
asked the veteran for the names and addresses of the 
doctors and medical facilities who treated him since 
service.  The veteran provided the requested information 
and the records were obtained.  However, the earliest 
record referred to injury in September 2000, over 23 years 
after the veteran completed his active service.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A private hospital admission summary shows the veteran was 
admitted, in September 2000, with bilateral shoulder 
dislocations after an episode of hypoglycemia.  

In a consultation report, dated in September 2000, Kim 
Stimpson, M.D., noted that the veteran dislocated both 
shoulders that day, with an apparent hypoglycemic event at 
home.  The remainder of the report and follow up notes 
through August 2001 discuss the extent of the injury and 
treatment.  

In a consultation report dated in September 2000, Mark 
Shepherd, M.D., noted the veteran had diabetes mellitus 
with excellent glycemic control; however, he had problems 
recently with hypoglycemic unawareness and episodes of 
severe hypoglycemia with loss of consciousness and severe 
glycopenia.  His most recent episode resulted in a 
fracture of the left humerus, for which he was admitted 
for open reduction and internal fixation.  

A VA examination was done in March 2002.  The right 
shoulder injury in service was described.  It was reported 
that the veteran had a left shoulder dislocation on Labor 
Day 2000.  He was a diabetic, had an insulin reaction, and 
passed out.  He was taken to the emergency room, where it 
was determined that both shoulders were dislocated.  
Following examination of the veteran, the doctor expressed 
the opinion that the etiology of the fracture dislocation 
of the left shoulder happened in September 2000.  

Analysis  There is no competent evidence to link the left 
shoulder dislocation to the right shoulder dislocation or 
to any other disease or injury in service.  On the other 
hand, there is competent evidence that the left shoulder 
was normal when the veteran left service and many year 
passed without any left shoulder symptoms.  There is 
competent evidence from a private hospital report, 
consultation reports of two private physicians who treated 
the veteran and the VA doctor who examined him in March 
2002, to the effect that the veteran had a hypoglycemic 
event in September 2000, and passed out, dislocating both 
shoulders.  These medical reports provide a preponderance 
of evidence and establish that the veteran's left shoulder 
disorders are the result of injury many years after 
service and are not the result of service or a service-
connected disability.  


ORDER

Service connection for residuals of a left shoulder 
dislocation is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

